Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated May 27, 2022. Claims 1, 3, 11, 14 and 18 were amended. Claims 1-5, 7-14, 16-18 and 20-23 of the application are pending.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Examiner’s Amendment

3.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Scott Teakell on June 17, 2022.  

4.	The application has been amended as follows:
In the claims:
In claim 1, Lines 13-14, “the sub-micrometer range of the formation material, wherein a third scale measures the nanometer range” 
has been changed to
-- a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range --.

In claim 11, Lines 10-11, “the sub-micrometer range of the formation material, wherein a third scale measures the nanometer range” 
has been changed to
-- a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range --.

In claim 18, Lines 15-16, “the sub-micrometer range of the formation material, wherein a third scale measures the nanometer range” 
has been changed to
-- a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range --.

Reasons for Allowance



5.	Claims 1-5, 7-14, 16-18 and 20-23  of the application are allowed over prior art of record.


6.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) The selection of injection treatment parameters can be based on the analysis of the output models and/or the simulated production; injection treatment parameters may be selected to improve and/or optimize production from the reservoir; a probabilistic earth model for a subterranean region is obtained ; A probabilistic earth model for a subterranean region describes characteristics of the Subterranean region; The earth model includes information on properties of formation materials in the Subterranean region such as a porosity of the formation material, a permeability of the formation material, a mineral composition of the formation material, a coefficient of friction of the formation material, a Young's modulus of the formation material, a Poisson’s ratio of the formation material, a compressibility of the formation material, a fracture toughness of the formation material, a cohesive strength of the formation material, a Biot's constant of the formation material, and/or a pressure of fluids resident in the formation material; The input models are generated based on earth model which contain geomechanical data and mineralogy data; the computing Subsystem can use a probabilistic earth model to populate a geometric model of a Subterranean formation, and the geometric model can be used as an input for simulating complex fracture propagation in the Subterranean formation; the probabilistic earth model can be used to generate multiple realizations of input geometric models for simulations, and the output models from the simulations can be analyzed; A geometric model may be included in a subterranean formation model. The geometric model may include a two-dimensional, three-dimensional model that can be used for simulating complex fracture propagation in the subterranean formation; The size, shape, location, orientation, and other properties of the rock blocks, are represented by the geometric model; the output of the geometric models generated by the simulation can be used to calculate or estimate) production of resources from the Subterranean formation; flow of fluids through the simulated fracture pattern model may be simulated; the production simulations predict a volume, location, flow rate, and/or other properties of resource production through the fracture network; The fracture simulation system can use data collected during an injection treatment to simulate further injection treatments in the formation; The fracture simulation system can be updated during and after an injection treatment based on measured and/or observed data, including fracture, Subsequent production and/or other data; The simulated injection treatments may include multiple sequential and/or simultaneous injection treatments (Craig et al., U.S. Patent No. 8,392,165);
(2) selecting subsurface treating agent for inhibiting or controlling scale deposit to the subsurface formation and for preventing or inhibiting the swelling of clay in the subterranean formation; surface treatment to prevent formation of fine particles produced and minimization of the fine particles that cause a lower range of fluid recovery  (30% or less) and formation damage; increased water recovery reduces formation damage and improves productivity of the well; surface modification agent is used to control or prevent organic material deposition in the formation; the organic material can cause blockage in the flow path in the formation; deposition of undesired contaminants reduce permeability of the formation and reduce production rate of the well (Lant et al., Chinese Patent CN 105555907 A, Published May 2016); and
(3) The treatment fluids used may comprise any number of additives. Examples of such additional additives include salts, surfactants, acids, proppant particulates, diverting agents, fluid loss control additives, tracking chemicals, gas, nitrogen, carbon dioxide, surface modifying agents, tackifying agents, foamers, corrosion inhibitors, scale inhibitors, catalysts, clay control agents, biocides, friction reducers, antifoam agents, bridging agents, flocculants, additional H2S scavengers, CO2 scavengers, oxygen scavengers, lubricants, additional viscosifiers, breakers, weighting agents, relative permeability modifiers, resins, wetting agents, coating enhancement agents, filter cake removal agents, antifreeze agents (e.g., ethylene glycol), and the like (Benoit et al., U.S. Patent Application Publication 2017/0327731).


None of these references taken either alone or in combination with the prior art of record discloses a method of selecting a treatment for a subterranean formation, specifically including:
(Claim 1) " D) preparing a three-level physically-based predictive model for the formation material from the measured geomechanical property and the mineralogy of the formation material; wherein the predictive model analyzes production over time for a plurality of treatments for the formation material, wherein the formation material is treated with each treatment in the plurality of treatments and the geomechanical property and the mineralogy of the formation material are measured before and after an individual treatment for three distinct scales, wherein a first scale measures a millimeter and sub-millimeter range of the formation material, wherein a second scale measures a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range of the formation material, wherein the predictive model predicts a treatment’s effect on productivity over time at the reservoir scale by simulating production over time for a well based on the determination of the mineralogy and the mineral properties of the subterranean formation" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method of selecting a treatment for a subterranean formation, specifically including:
(Claim 11) "comparing the geomechanical property and the mineralogy of the formation material with a database comprising a three-level physically-based predictive model of the formation material to determine the degree of damage to the formation material for three distinct scales, wherein a first scale measures a millimeter and sub-millimeter range of the formation material, wherein a second scale measures a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range of the formation material; wherein the predictive model analyzes production over time for a plurality of treatments for the formation material, wherein the predictive model predicts a treatment’s effect on productivity over time at the reservoir scale by simulating production over time for a well based on the determination of the mineralogy and the mineral properties of the subterranean formation" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a system for treating a subterranean formation, specifically including:
(Claim 18) "a three-level physically-based predictive model for the formation material, wherein the predictive model analyzes production over time for a plurality of treatments for the formation material based by determining from the predictive model the damage to the formation material and selecting the treatment from the plurality that induces the least damage, wherein the predictive model predicts a treatment’s effect on productivity over time at the reservoir scale by simulating production over time for a well based on the determination of the mineralogy and the mineral properties of the subterranean formation, wherein the formation material is treated with each treatment in the plurality of treatments and a geomechanical property and a mineralogy of the formation material are measured before and after an individual treatment to determine the degree of damage to the formation material for three distinct scales, wherein a first scale measures a millimeter and sub-millimeter range of the formation material, wherein a second scale measures a sub-micrometer range of the formation material, wherein a third scale measures a nanometer range of the formation material …" in combination with the remaining elements and features of the claimed invention.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	June 17, 2022